IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


WILLIAM SCHLUTH,                            : No. 163 EAL 2022
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
KRISHAVTAR, INC. AND BAKRUSHNA              :
PANCHAL,                                    :
                                            :
                   Petitioners              :


                                     ORDER



PER CURIAM

     AND NOW, this 27th day of September, 2022, the Petition for Allowance of Appeal

is DENIED.